11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Daniel Aragon Machado,                        * From the 42nd District Court
                                                of Taylor County,
                                                Trial Court No. 27117A.

Vs. No. 11-19-00092-CR                        * March 31, 2021

The State of Texas,                           * Memorandum Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is modified to reflect that Daniel Aragon Machado
pleaded “NOT GUILTY.” The judgment of the trial court is also modified to
reflect that Daniel Aragon Machado pleaded “TRUE” to the first enhancement
paragraph and that the jury found the enhancement paragraph to be “TRUE.” As
modified, the judgment of the trial court is affirmed.